DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 18-20 are objected to because of the following item(s):
Claim 18 depends from itself.  Claims 19-20 depend from claim 18 and thus include the deficiencies of claim 18.  For examination purposes, it is assumed that claim 18 should depend from claim 17.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Campbell (US 2019/0301833).
Regarding claim 1, Campbell discloses “a gun engagement surface (Fig. 1, ref.# 1012); a vertical positioning portion (Fig. 1, ref.# 1015); a camera housing to engage said camera Fig. 1, ref.# 1000); and a secondary sight (Fig. 3: standard iron sights on top of gun), whereby said camera mount apparatus enables said camera to record 
Regarding claim 2, Campbell discloses “wherein the camera mount apparatus further includes one or more accessory rails proximal to the camera housing.” (Fig. 1, ref.# 27)
Regarding clam 3, Campbell discloses “wherein the camera mount apparatus further includes one or more adjustors whereby said camera housing may be adjusted along lateral, vertical, or horizontal axes.” (paragraph 0084, lines 18-20)
Regarding claim 4, Campbell discloses “wherein said secondary sight (Fig. 3, iron sights) is affixed proximal to said vertical positioning portion (Fig. 3, ref.# 1015).”
Regarding claim 5, Campbell discloses “wherein said secondary sight (Fig. 3, iron sight) is affixed proximal to said camera housing (Fig. 3, ref.# 1000).”
Regarding claim 6, Campbell discloses “wherein said secondary sight is affixed proximally behind said camera.” (Fig. 3: rear sight iron sight at rear of gun and camera at front of gun)
Regarding claim 7, Campbell discloses “wherein the camera mount apparatus further includes a screen synced to said camera.” (paragraph 0008, line 3)
Regarding claim 8, Campbell discloses “wherein said gun is a handgun (Fig. 3, ref.# 12) having a handgun frame, said camera mount apparatus (Fig. 3, ref.# 1000) further includes an extension boom (Fig. 3, ref.# 1011) connecting said gun engagement surface to said vertical positioning portion (Fig. 3, ref.# 1015) and said gun engagement surface (Fig. 3, ref.# 1012) is affixed to said handgun frame.”

Regarding claim 10, Campbell discloses “wherein the camera mount apparatus further includes a secondary sight (Fig. 4, iron sights) affixed to an accessory rail (Fig. 4, ref.# 25).”
Regarding claim 11, Campbell discloses “wherein the camera mount apparatus further includes iron sights (Fig. 4, iron sights) proximal to said camera housing (Fig. 4, ref.# 1000).”
Regarding claim 12, Campbell discloses “wherein the camera mount apparatus further includes one or more adjustors whereby said camera housing may be adjusted along lateral, vertical, or horizontal axes.” (paragraph 0084, lines 18-20)
Regarding claim 13, Campbell discloses “wherein said accessory rail (Fig. 4, ref.# 24) is affixed proximal to said vertical positioning portion (Fig. 3, ref.# 1015).”
Regarding claim 14, Campbell discloses “wherein said accessory rail (Fig. 3, ref.# 0024) is affixed proximal to said camera housing (Fig 3, ref.# 1000).”
Regarding claim 15, Campbell discloses “wherein the camera mount apparatus further includes a screen synced to said camera.” (paragraph 0008, line 3)

Regarding claim 17, Campbell discloses “a gun engagement surface (Fig. 1, ref.# 1012); a vertical positioning portion (Fig. 1, ref.# 1015); a prism-orientated camera housing (Fig. 1, ref.# 1003) to engage said camera; a prism (paragraph 0010, lines 9-11), whereby said prism would enable said camera to record through said optic while said gun is aimed using said optic (paragraph 0010, lines 9-11); and a prism housing enclosing said prism whereby said prism housing is adjacent to said prism-orientated camera housing (Fig. 1, ref.# 1003).”
Regarding claim 18, Campbell discloses “wherein the camera mount apparatus further includes one or more accessory rails.”(Fig. 4, ref.# 24, 25)
Regarding claim 19, Campbell discloses “wherein the camera mount apparatus further includes a secondary sight.” (Fig. 4, iron sights on top of gun)
Regarding claim 20, Campbell discloses “wherein the camera mount apparatus further includes one or more adjustors whereby said camera housing may be adjusted along lateral, vertical, or horizontal axes.” (paragraph 0084, line 18)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
The Best Offset Iron Sights, American Firearms, www.americanfirearms.org/best-offset-iron-sights/, Dec. 19, 2020. – teaches the use of secondary iron sights with links to Amazon offerings for sale prior to applicant’s priority date of 02/24/2019.
Unger; Howard et al.	US 20200124946 A1 – teaches a camera adapter to be used with a scope.
Peel; Jeffrey B. et al.	US 20200041890 A1 – teaches a camera mount system for a weapon.
SABALDAN ELPEDES; Jerry Glen et al.	US 20200033096 A1 – teaches a mounting system for a firearm.
Taylor; Charles et al.	US 20170321990 A1 – teaches a camera on a firearm with secondary iron sights.
Simmon; Val et al.	US 20170142301 A1 – teaches a camera mount to a firearm.
KILIC; Michael Ali	US 20170017139 A1 – teaches a camera mount to a firearm.
Downing; Warren	US 20170010073 A1 – teaches a camera mount to a firearm.
KINTZING; Gregory Kyle	US 20160245621 A1 – teaches a camera mount to a firearm.
Russell; Robert Wayne	US 20120240444 A1 – teaches a camera mount to a firearm.
CHUNG; Sung Giu	US 20140305022 A1 – teaches an adjustable mount on a firearm.
Chung; Sung Giu	US 8296991 B1 – teaches an adjustable mount on a firearm.
Hope; Richard W.	US 6539661 B2 – teaches a camera mount to a firearm.
Villarreal; Gilberto	US 8714072 B1 – teaches a camera mount to a firearm.
Black; John W.	US 4835621 A – teaches a camera mount to a firearm.
Ganteaume; Robert A.	US 3785261 A – teaches a camera mount to a firearm.
Hunt; R. Brian	US 3709124 A – teaches a camera mount to a firearm.
Pena; Louis T.	US 5020262 A – teaches a camera mount to a firearm.
KINTZING G K	US 20160245621 A1 – teaches a camera mount to a firearm.
Gull; Kai W.	US 20170328677 A1 – teaches a camera mount to a firearm.
Galloway; William	US 20170261286 A1 – teaches a camera mount to a firearm.
Matthews; John W. et al.	US 20120106170 A1 – teaches a camera mount to a firearm.
Pine; Jerrold Scott et al.	US 20080060248 A1 – teaches a camera mount to a firearm.
Flannigan, Timothy A.	US 20050252063 A1 – teaches a camera mount to a firearm.
Podvin; Mark T.	US 6385894 B1 – teaches a camera mount to a firearm.
Golubic; Victor G.	US 5026158 A – teaches a camera mount to a firearm.
Hamilton; Sam et al.	US 20200232762 A1 – teaches a camera mount to a firearm.
Cheng; Carson et al.	US 20150292837 A1 – teaches a camera mount to a firearm.
Cox, Phillip A. et al.	US 20050268521 A1 – teaches a camera mount to a firearm.
Beelik, Jr.; Victor et al.	US 3614439 A – teaches a camera mount to a firearm.
Metayer; Lugol	US 10042243 B1 – teaches a camera mount to a firearm.
Hurley; John Douglas	US 20150107147 A1 – teaches a firearm mounting system.
Cheng; Carson et al.	US 9163902 B1 – teaches a camera mount to a firearm.
Holmberg; Larry	US 8046950 B2 – teaches a camera mount to a firearm.
Craven; David et al.	US 20160018190 A1 – teaches a camera mount to a firearm.
Crispin; Quint	US 20140259853 A1 – teaches a camera mount to a firearm.
Karcher, Philip B. et al.	US 20050241210 A1 – teaches a prism viewing apparatus on a firearm.
Summerfield; Abram W. et al.	US 10534166 B2 – teaches a prism viewing apparatus on a firearm.
Morley; Roland	US 9069172 B1 – teaches a prism viewing apparatus on a firearm.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY FULLER whose telephone number is (571)272-2118.  The examiner can normally be reached on 8:00 am - 4:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RODNEY E FULLER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
February 22, 2021